DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2-9 of U.S. Patent No. 10,880,935. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claim 10, the patent discloses in claim 1 a method for secure call endpoint pairing, comprising:

during an active call, sending receive call audio to a first wireless
headset and receiving transmit call audio from the first wireless headset;
during the active call, receiving, from a second wireless headset, a request to
conference into the active call, wherein the request includes a headset
identifier of the second wireless headset;
sending, to a headset registry server, the headset identifier of the second wireless
headset;
receiving a response from the headset registry server; and based on the response from the headset registry server, managing the request to conference into the active call from the second wireless headset. 
It is shown that the Patent further discloses additional steps in claim 1 including identifying the second wireless headset from among a plurality of wireless headsets; the response from the server determines whether the second wireless headset is approved; and are not required in the current pending claim 10.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to believe the subject matter in claim 10 of the pending application is the same as part of the claim 1 in the Patent.   
In claims 17, 1, the Patent discloses in claim 6 a method for secure call endpoint pairing, comprising:

Receiving by a headset registry server from a call endpoint, a request including a headset identifier of a wireless headset and a call endpoint identifier of the call endpoint;
in response to receiving the request, performing by the headset registry server a lookup for a previously defined association between the headset identifier and the call endpoint identifier;
based on a result of the lookup, determining by the head set registry server whether the wireless headset is approved to communicate with the call endpoint;
generating by the headset registry server a response based on the determination; and
sending the response to the call endpoint.
It is shown that claim 6 of the patent described the method is performed by a headset server while claim 17 in the pending application does not specifically require what the pairing method is performed by. Examiner believes it would have been obvious before the effective filing date of the claimed invention that the secure pairing method must be performed at the headset server to determine whether to allow the wireless headset joining the conference call.  
In claims 3,14 the Patent discloses in claim 6 the request to conference the active call is received in response to an operation of a user-operable control of the call endpoint. In claims 4,5,15 the Patent discloses in claim 4 the headset identifier includes Bluetooth device address of the wireless headset.
In claims 7,16 the Patent discloses in claim 5 the headset identifier includes a portable part identity of the wireless headset. 
In claims 8, 12, the Patent discloses in claim 3 blocking the second wireless headset from conference based on the response from headset registry server.       
In claim 11, the Patent discloses in claim 2 managing the conference request includes conferencing the second wireless headset into the active call based on the response from the headset registry server.  
In claim 20, the Patent discloses in claim 9 performing the lookup includes querying a headset registry containing a predetermined list of devices approved to pair with and conference into active calls at the call endpoint.
In claim 19, the Patent discloses in claim 8 the request includes an indication that the wireless headset has requested to conference into an active call at the call endpoint.
In claim 18, the Patent discloses in claim 7 the request includes an indication that the wireless headset has requested to pair with the call endpoint as a primary device.
In claims 2,13 the Patent does not explicitly disclose the wireless headset being electromechanically coupled with the call endpoint, but one skilled in the art should be recognizing that in order to have a conference call, a user has to wear the headset on one end and hardwire couple the other end to an endpoint.   


   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Maski ( US Pat.9,635,698).
In claim 17, examiner notices that there is no server involved into the pairing approval. Therefore Maski discloses a method for secure call endpoint pairing ( see col.3; lines 35-40; pairing slave MS 110,112,114 with master endpoint device 108 to connect a conference call), comprising:
receiving, from a call endpoint, a request including a headset identifier of a wireless
headset and a call endpoint identifier of the call endpoint (see fig.2; steps 206,208; col.6; lines 25-48; the master endpoint 108 receives a pairing request from one or more of slave endpoints 110,112,114. Further, see col.3; lines 49-65; each MS 110,112,114 is associated with different users having a wire/wireless headset) ;
in response to receiving the request, performing a lookup for a previously defined
association between the headset identifier and the call endpoint identifier ( see col.4; lines 52-60; the master endpoint 108 includes a list of each slave endpoints 110,112,114 that are paired with the master endpoint 108; and selectively disconnects one or more of the slave endpoints 110,112,114);
based on a result of the lookup, determining whether the wireless headset is approved
to communicate with the call endpoint (see col.4; lines 55-60; the master endpoint 108 selectively disconnects one or more of the slave endpoints 110,112,114 by (see fig.2; steps 214,216,218; col.7; lines 5-22) determining the pairing request is not accepted; and refuses the pairing request (step 216; fig.2). If the pairing request is accepted, the master endpoint 108 connects the slave endpoint to the conference call (step 218; fig.2));
generating a response based on the determination; and sending the response to the call endpoint (see fig.2; steps 216,218; col.7; lines 5-20; depend on the pairing request is accepted or not, the master endpoint 108 would either connect the slave device or refuse).
In claim 18, Maski discloses the request includes an indication that the wireless
headset has requested to pair with the call endpoint as a primary device (examiner broadly interprets the claimed “indication” as an “audio tone” received at the master endpoint 108. See fig.2, step 210; col.6; lines 48-53; the pairing request is received with an audio tone (an indication) that notifies user of the master endpoint 108 that the slave endpoint is attempting to pair with the master endpoint). 
In claim 19, Maski discloses the request includes an indication that the wireless
headset has requested to conference into an active call at the call endpoint ( see fig.3; step 304;col.7; lines 44-53; the master endpoint 108 receives a signal to pair with the master endpoint 108 that is already connected to a conference call( active call at the call endpoint)).
In claim 20, Maski discloses performing the lookup includes querying a headset
registry containing a predetermined list of devices approved to pair with and conference into active calls at the call endpoint (see col.4; lines 52-60; the master endpoint 108 includes a list of each slave endpoints 110,112,114 (performing the lookup containing a predetermined list of devices) that are paired with the master endpoint 108; and selectively disconnects one or more of the slave endpoints 110,112,114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maski (US Pat.9,635,698) in view of Bell et al. (US Pat.6,363,108).
In claims 1,10,8,12 Maski discloses a method for secure call endpoint pairing (see col.3; lines 35-40; pairing slaves MS 110,112,114 with master endpoint device 108 to connect a conference call) comprising:

starting, at a call endpoint, a pairing procedure with a wireless headset (see fig.2; steps 204,206; col.6; lines 22-32; master endpoint 108 connects to a conference call, broadcasts a signal to slave endpoints 110,112,14 to initiate a pairing request with the master endpoint 108);
receiving, from the wireless headset, a headset identifier (see fig.2; step 208; col.6; lines 43-48; receiving pairing request from slave endpoint 110; wherein the slave endpoint 110 is associated with headset as shown in col.3; lines 50-64). 
Maski further discloses in col.4; lines 53-60 the master endpoint 108 displays a list of slave endpoints 110,112,114 that are paired with the master endpoint 108 to selectively disconnect (see fig.2, step 216) or connect the slave endpoint 110 to the conference call (see fig.2, step 218) (the master endpoint responses to the pairing request and terminate the pair procedure based on the response). 
Maski  further discloses the communication network 100 shown in Fig.1 may include a server (see col.2; lines 48-53), but does not specifically disclose the call endpoint sends the headset identifier in a request to the server (a headset registry server);  and receiving from the server ( headset registry server) a response to the request. 
Bell et al. discloses in fig.1; col.2; lines 49-67; pairing of wireless devices 104,106 wherein a user wearing Bluetooth headset 104 walking into the conference call, trying to pair with the telephone 106 (see col.5; lines 35-40). 
In col.5; lines 25-45; and col.4; lines 35-50; the telephone device 106 (the calling endpoint) creates an IP telephone connection 102 by transmitting user data 126, unique identifier 114 of headset 104 to another registrar server (headset server) located elsewhere in system 100 (calling endpoint sends headset ID in the request to registrar server). In col.6; lines 20-27; the telephone device 106 receives conference/meeting call information from server and creates separate IP telephone connection 102 for each wireless headset device 104 (receiving from the server (headset registry server) a response to the request). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Bell et al. with that of Maski to send unique Id, PIN to server in the pairing request to the server disclosed by Maski to either connect/disconnect the slave endpoint to the conference call. 
In claims 2,13 Maski discloses the pairing procedure is started in response to the
wireless headset being electromechanically coupled with the call endpoint (see fig.1; col.3; lines 50-65; each of slave endpoints 110,112,14 is associated/communicated with different wired headset having speaker phone).
In claims 3,14 Maski discloses the pairing procedure is started in response to an
operation of a user-operable control of the call endpoint (see col.3; lines 49-64; the MS 110,112,114 are associated different users having wire/wireless headsets in communication with the mobile phone 110,112,114).
In claim 4, Maski discloses the pairing procedure includes a Bluetooth pairing
Procedure (see fig.1;col.3; lines 35-47; Bluetooth protocol is used in PAN 104 wherein the pairing is performed between MS 110,112,114 and master endpoint 108).
In claims 5,15 Maski discloses the headset identifier includes a Bluetooth device
address of the wireless headset. Bell et al. discloses in fig.1; col.2; line 60 to col.3; line 18; a user wearing Bluetooth headset 104 walking into a conference room. The Bluetooth headset 104 stores its user ID, PIN, user name in a unique identifier 114 (the headset identifier includes a Bluetooth device address of the wireless headset). Therefore, it would have been obvious to one skilled in the art before the effective filing date of claimed invention to combine the teaching of Bell et al. with that of Maski to use the PIN, user ID as an identifier of the headset. 
In claim 16, Maski does not disclose the headset identifier includes a portable part identity of the wireless headset. Bell et al. discloses in col.3; lines 13-25; the unique identifier 114 of headset device 104 includes public key, user ID, globally unique identifier (international portable part identity of headset)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the globally unique identifier disclosed by Bell et al. as an international portable part identity of headset in the teaching of Maski to identify where pairing request is transmitted from.  
In claim 11, Maski discloses managing the request to conference into the active
call includes conferencing the second wireless headset into the active call based on the
response from the headset registry server (see fig.2; steps 212,214,216,218 col.7; lines 5-20; depend on whether the pairing request is accepted or not, the master endpoint 108 would either connect the slave device to the conference or refuse).
**In claim 9, Maski does not disclose generating a key based on the response from the headset registry server. Bell et al. discloses in col.3; lines 22-25; unique identifier 114  such as a public key ( col.5; lines 55-57) may be received from as directory service ( response from a server). In col.5; lines 57-67; the a public key used by telephone device 106 to map with stored unique identifier 114 and user data 126 ( generating a key based on response from server). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Bell et al. with that of Maski to notify the headset that the pairing request is approved or not based on unique identifier; and to protect secured connection. 
         
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maski (US Pat.9,635,698) in view of Bell et al. (US Pat.6,363,108), and further in view of Sarkissian et al. (US Pat.8,634,878).
In claim 6, Maski does not disclose the pairing procedure includes one of a Digital
European Cordless Telecommunications and Digital Enhanced Cordless Telecommunications pairing procedure. Sarkissian et al. discloses in
fig.1 and 2, col.4; line 66 to col.5; line 24; a headset 2 utilizes Bluetooth protocol Digital
enhanced cordless telecommunication ( DECT) is paired with a MS 4. Therefore, it would
have been obvious to one skilled in the art before the effective filing date of the claimed
invention to combine the teaching of Sarkissian et al. with that of Maski et al. to
start a pair procedure at the conference hub 112 with the headset operating in DECT.
In claim 7, Maski does not disclose the headset identifier includes a portable part identity of the wireless headset. Bell et al. discloses in col.3; lines 13-25; the unique identifier 114 of headset device 104 includes public key, user ID, globally unique identifier (international portable part identity of headset)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the globally unique identifier disclosed by Bell et al. as an international portable part identity of headset in the teaching of Maski to identify where pairing request is transmitted from.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413